DETAILED ACTION
Applicant’s 10/30/2020 response to the previous 09/17/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-21 as amended and/or filed.

Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant or any previous Office actions as it appears Applicant may be importing limitations from the specification into the claims.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 07 March 2019 (20190307).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 10/30/2020 amendment to claim 19 with respect to the objection in section 5 of the previous Office action has been fully considered and is persuasive.  Accordingly said objection has been withdrawn. 

Applicant’s 10/30/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in section 8 of said previous Office action have been fully considered and they are not persuasive.  

Applicant argues on pages 13-15 inter alia that Nissan does not expressly or inherently describe at least the features of receive teleoperation cost values from a plurality of teleoperation servers and select a teleoperation server from the plurality of servers based on a comparison of the cost values.

RESPONSE:
Applicant is cordially invited to contact the Examiner to discuss the nuances in the claimed language and the references cited.  In the previous and instant Office actions the Examiner has attempted to explain how and why Nissan is considered as teaching the claimed limitations when the claims are given their Broadest Reasonable Interpretation (BRI).
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation the claims allow.
See MPEP 2111.01, which states
While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)

Per paragraphs [0039] and [0071] of the specification as filed (reproduced below) the limitation “cost value” may be defined as “for example the driving cost”
106A may be configured to select a teleoperation device (e.g. a first teleoperation device 120A) of the first plurality of teleoperation devices 120A-120B to remotely control or drive the vehicle 102. In an embodiment, the first teleoperation server 106A may be configured to select the first teleoperation device 120A based on availability of the first teleoperation device 120A among the first plurality of teleoperation devices 120A-120B. In another embodiment, the first teleoperation server 106A may select the first teleoperation device 120A based on licensing information of a first teleoperator 122A associated with the first teleoperation device 120A. The licensing information may indicate details of driving license of the first teleoperator 122A. For example, the first teleoperator 122A who has a valid driving license to drive the vehicle 102 in the country or state associated with the first geo-location 124 of the vehicle 102 may be selected to remotely drive the vehicle 102. The first teleoperator 122A may be situated at the second geo-location 126 (state or country) different from the first geo-location 124. In some embodiments, the vehicle control system 104 may be configured to select one of the plurality of teleoperation servers 106A-106B based on the geo-locations. For example, the location of one of the plurality of teleoperation servers 106A-106B may be selected where the cost of driving is less as compared to the cost of driving in the first geo-location 124 of the vehicle 102.

[0073] In some embodiments, the circuitry 202 may be configured to transmit a teleoperation request to each of the plurality of teleoperation servers 106A-106B, via the communication network 110. The teleoperation request may include, but is not limited to, the current geo-location of the vehicle 102, time-zone of the vehicle 102, time of the journey of the vehicle 102, the destination point of the journey, or the vehicle-type of the vehicle 102. The circuitry 202 may be further configured to receive a teleoperation cost value (for example the driving cost) from each of the plurality of teleoperation servers 106A-106B based on the transmitted teleoperation request. The circuitry 202 may be configured to select one of the plurality of teleoperation servers 106A-106B based on the comparison of each of the teleoperation cost value (for example the driving cost) received from each of the plurality of teleoperation servers 106A-106B. For example, the circuitry 202 may select the first teleoperation server 106A from the plurality of teleoperation servers 106A-106B because the received teleoperation cost value (the driving cost) may be lowest among the teleoperation cost values received from each of the plurality of teleoperation servers 106A-106B.”

Applicant appears to be importing limitations from the specification with regard to “cost values”.  As explained in the previous Office action with regard to claim 7, Nissan appears to teach that each teleoperator connotes the claimed “server” and each 
Nissan teaches the use of the lowest cost teleoperator because Nissan teaches that operation level 1 is the lowest cost operation level attainable by the lowest cost license information and that the lowest operator is selected to teleoperate the vehicle unless an operator with operation level 3 is chosen in order to maneuver around the obstacle.   
Nissan teaches that each worker W101-W105 carries remote controller M115 in for example, para:

    PNG
    media_image1.png
    220
    787
    media_image1.png
    Greyscale

And that the license information and operator skill for each worker is stored and that teleoperation is determined by an authority determining processing section in paras: 

    PNG
    media_image2.png
    314
    810
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    400
    852
    media_image3.png
    Greyscale

Nissan teaches that emergency stop operation authority takes into account license information and the operation skill of the operator in para:

    PNG
    media_image4.png
    357
    821
    media_image4.png
    Greyscale


“(76) In determining the AV cost metric 345, some variations provide that the cost calculation 344 can incorporate probabilistic determinations as to whether the autonomous vehicle will need to deviate or wait (for a human driven vehicle guide, etc.). Accordingly, the cost metric 345 can measure timing cost, meaning additional time which will be needed from the customer (or from the transport service) in order to fulfill the transport request 301 using an autonomous vehicle. The cost metric 345 can also include the price or service charge for the autonomous vehicle, with possible additions as a result of extra distance travelled (e.g., due to route or drop deviation) or wait time (e.g., for human driven guide vehicle). In variations, the cost metric 345 can measure other costs for the customer, the transport service provider or even drivers. These other costs can include, for example, demand of fuel, or demand reduction in inventory for specific type of vehicle. For example, if the transport request 301 specifies service locations in areas which are known to be problematic for the autonomous vehicle, the AV routing process 340 can factor an opportunity cost for the service, in that the autonomous vehicle may be better suited for other transport requests which are likely to be received in a duration when the transport request 301 is received.
(78) The AV and HV routing components 340, 342 can provide cost metric parameters 351, 353 to the routing comparison engine 330. The cost metric parameters 351, 353 can correspond to, for example, parameter sets and/or normalized values which enable comparison of various dimensions of cost, including monetary cost to the customer, cost basis for the transport provider, and/or lost opportunity cost for the customer and provider. The routing comparison engine 330 can compare the cost metric parameters 351, 353 determined from the respective AV and HV routing component 340, 342 in order to determine a cost-based selection parameter 331. The cost-based selection parameter 331 can reflect, for example, a comparison of the monetary cost to the customer, as well as other cost parameters, including cost for the transport service or hidden costs such as lost time or added transport resources (e.g., such as providing a human driven guide vehicle).
(79) In determining the cost-based selection parameter 331, some variations provide for the routing comparison engine 330 to compare the available pool of human driven vehicles 365 with the pool of autonomous vehicles 367. For example, the transport arrangement system 300 can maintain a service interface 370 which tracks the pool of active vehicles, and then updates respective data stores to reflect current demand and supply for human driven vehicles (HV pool 365″) and autonomous vehicles (AV pool 367″). For example, the price per unit for each type of vehicle can increase based on demand versus supply at a given moment. Still further, the demand and supply of the 365, 367 of human vehicles and autonomous vehicles can factor in as a system cost if one pool is relatively over-/under-used relative to the other pool. In an example of FIG. 3, a supply/demand logic 384 can generate demand parameters 385 (“DP 385”) reflecting demand or availability of each of the respective pools 365, 367. The route comparison engine 330 can use the demand parameter 385 in comparing the relative cost of each vehicle type. Thus, the cost-based selection parameter 331 can include a variable or value to reflect the demand parameter 385.

(146) In some implementations, the customer preference is the final selection. In variation, the customer preference can be overruled based on other considerations, such as time of trip or ETA, or overall cost. For example, business rules or considerations may be implemented, such that (i) if the customer has no preference as to vehicle type, then select the vehicle type which is the lowest monetary cost to the customer, unless (ii) the customer has preference to time of travel or ETA, in which case the vehicle type is selected based on time of travel or ETA. Still further, if the customer has preference which indicates one vehicle type selection over the other, the preference can be overruled if staying with the customer's preference increases any one or more of monetary cost or time cost (e.g., ETA) by more than some threshold amount (e.g., 25%).” (Emphasis added).

Applicant argues on pages 16-17 inter alia that Nissan does not expressly or inherently describe at least the features of determining the absence of map information and identify the trigger input based on the determined absence of the map information.

RESPONSE:  as explained in the previous Office action, it is considered that the vehicle operates autonomously following its map or route data.  It is considered that when the vehicle discovers an obstacle that it cannot maneuver around the obstacle because there is no map information to go around and this connotes an absence of map information.  Further, a loss of data would trigger an emergency stop and trigger a call to the teleoperators to aid the vehicle in traversing the obstacle.  See Nissan Para [0002] wherein it is understood that “when the system fails” also connotes an absence of map data causing automatically braking…unless there is a teleoperator of appropriate certification level to “prevent the emergency stop”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2 and 6-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS.

Regarding claim 1 Nissan teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image5.png
    746
    509
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    753
    537
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    529
    437
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    377
    554
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    302
    785
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    457
    384
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    750
    585
    media_image11.png
    Greyscale


a plurality of sensors capturing one or more signals associated with the vehicle; 
“The sensor M101 mounted on the vehicle acquires the vehicle position, the vehicle momentum, and the environment around the vehicle as sensing data. The sensor M101 includes a GPS system M101a (vehicle position detection means) that detects the positions of the unmanned driving vehicles V101 to V105, and an in-vehicle camera M101b (external sensor) that images the environment around the vehicle.”

and circuitry, coupled with the plurality of sensors, to: 
identify a trigger input to change a current operation mode of the vehicle to a teleoperation mode of the vehicle based on the captured one or more signals;
“traveling stop state occurs due to an abnormality during autonomous traveling”
 transmit a teleoperation request to each teleoperation server of a plurality of teleoperation servers based on the identified trigger input in; 
“The operator skill (operator's operation level) is managed by license information issued in consideration of education, safety awareness, visual acuity and the like. That is, the operator skill is divided into, for example, “operation level 1”, “operation level 2”, and “operation level 3” based on the license information, and determines whether the remote operation input by the operator is valid or invalid. This is reflected in vehicle operation. 
  That is, when the operator skill is “operation level 1” and “operation level 2”, “area 1 range B” is used, and if the remote operation position by the remote controller M115 exists within “area 1 range B”, an emergency stop is performed. It is a position where it can be confirmed that there is nothing that prevents the vehicle from proceeding. On the other hand, when the operator skill is “operation level 3”, “area 2 range C” is used, and if the remote operation position by the remote controller M115 is within “area 2 range C”, the vehicle of the emergency stop is prevented. A position where it can be confirmed that there is no... “.  

	Wherein it is understood that ALL level 1 operators in the area would receive the request to control the vehicle, 

receive teleoperation cost values from the plurality of teleoperation servers based on the transmitted teleoperation request, i.e. that only a level 3 operator can continue control of the vehicle; 
select a teleoperation server from the plurality of teleoperation servers based on a comparison of the teleoperation cost values received from the plurality of teleoperation servers because the teleoperator with operation level 3 was the only one capable of teleoperating the vehicle based on certification level and associated cost value;
transmit, in the teleoperation mode, the captured one or more signals to a teleoperation server of a plurality of teleoperation servers;
“In the unmanned conveyance system, when a traveling stop state due to an abnormality occurs during autonomous traveling, a remote control position is determined by a positional relationship between an emergency stop vehicle A and the remote controller M115 as to whether the position makes it possible to confirm the nonexistence of an obstacle disturbing the advance of the emergency stop vehicle A. “
 
receive, in the teleoperation mode, one or more vehicular instructions from the teleoperation server based on the transmitted one or more signals;
“When the remote control position is determined to be such a position as to confirm the nonexistence of the obstacle disturbing the advance of the emergency stop vehicle A, the remote control authority for allowing return to the autonomous driving state by remote control is given”; and 

control, in the teleoperation mode, at least one component of the vehicle based on the received one or more vehicular instructions to control movement of the vehicle 
“the remote control authority for allowing return to the autonomous driving state by remote control is given… Whether the remote control position is a position where it can be confirmed that there are no obstacles that hinder the progress of the emergency stop vehicle due to the positional relationship between the emergency stop vehicle and 


Regarding claim 2 and the limitation the vehicle control system according to claim 1, wherein the plurality of sensors comprises a first image capturing device M101b capturing one or more first images in figures 8 and 10-13 etc. indicating a view of surrounding of the vehicle in a plurality of directions, and wherein the circuitry: 
analyzes a driving situation indicated by the captured one or more first images; and  
68identifies the trigger input based on the analyzed driving situation to change the current operation mode to the teleoperation mode of the vehicle:
“Example 1. It is a flowchart which shows the flow of an emergency stop response | compatibility process when an unmanned driving vehicle stops by obstacle detection. It is operation | movement explanatory drawing which shows the abnormality generating notification effect | action to an operator when an unmanned driving vehicle stops by an obstruction detection. It is an action explanatory view showing the obstacle avoidance action by forced running when the unmanned driving vehicle stops due to obstacle detection that does not require avoidance. It is an action explanatory view showing an obstacle avoidance action by manned operation when an unmanned driving vehicle stops due to an obstacle detection that does not require avoidance. It is an action explanatory view showing a remote operation restriction action by an operator skill when an unmanned driving vehicle is stopped by detecting an obstacle that does not need to be avoided. It is a flowchart which shows the flow of an emergency stop response process when abnormality is discovered and an unmanned driving vehicle is stopped by remote control. It is action explanatory drawing which shows the suppression action example 1 of unintended start when abnormality is discovered and the unmanned driving vehicle is stopped by remote control. It is action explanatory drawing which shows the suppression effect example 2 of the unintended start when abnormality is discovered and the unmanned driving vehicle is stopped by remote control.”.  

Regarding claim 6 and the limitation the vehicle control system according to claim 1, wherein the circuitry: 
determines absence of map information associated with a journey of the vehicle at the time of the journey; and 
identifies the trigger input based on the determined absence of the map information to change the current operation mode to the teleoperation mode of the vehicle see:
“The automatic driving recognition determination processor M102 performs integrated processing for recognition determination for automatic driving based on the sensing data from the sensor M101 and the map / route data M103.


The destination and route follow the virtual course recorded in the map / route data M103, but like the AGV (Auto Guided Vehicle), physical travel such as magnetic rails buried on the ground It may be one that follows the route.”.  


	Wherein it is understood that in automatic driving the loss of map data would cause an emergency stop because the vehicle would not know where it was or where it was supposed to be going.

Regarding claim 7 and the limitation the vehicle control system according to claim 1, wherein each of the plurality of teleoperation servers is associated with a geo-location, and wherein, in the teleoperation mode, the circuitry: 
transmits a teleoperation request to each of the plurality of teleoperation servers; receives a teleoperation cost value from each of the plurality of teleoperation servers based on the transmitted teleoperation request; and 

“The operator skill (operator's operation level) is managed by license information issued in consideration of education, safety awareness, visual acuity and the like. That is, the operator skill is divided into, for example, “operation level 1”, “operation level 2”, and “operation level 3” based on the license information, and determines whether the remote operation input by the operator is valid or invalid. This is reflected in vehicle operation. 
  That is, when the operator skill is “operation level 1” and “operation level 2”, “area 1 range B” is used, and if the remote operation position by the remote controller M115 exists within “area 1 range B”, an emergency stop is performed. It is a position where it can be confirmed that there is nothing that prevents the vehicle from proceeding. On the other hand, when the operator skill is “operation level 3”, “area 2 range C” is used, and if the remote operation position by the remote controller M115 is within “area 2 range C”, the vehicle of the emergency stop is prevented. A position where it can be confirmed that there is no. “.  

	Wherein it is understood that the cost values connote license information and that the level 1 operator is the lowest skill and lowest cost to teleoperate the vehicle, whereas a level 3 operator costs more to obtain and is the last operator to be called upon to prevent an emergency stop when the lower operator skills are not adequate to fulfill the request.

Regarding claim 8 and the limitation the vehicle control system according to claim 1, wherein a geo-location of the vehicle is different from the geo-location of the teleoperation server see Figure 10 above.  


Regarding claim 9 and the limitation the vehicle control system according to claim 1, wherein, in the teleoperation mode, the circuitry: 
retrieves first time-zone information of a geo-location of each of the plurality of teleoperation servers; and 
selects the teleoperation server from the plurality of teleoperation servers based on the retrieved first time-zone information of each of the plurality of teleoperation servers and second time-zone information of a current geo-location of the vehicle see:
“The operation authority information storage unit L101c stores information on the normal time remote operation authority (FIG. 6). The remotely operable position information storage unit L101d generates remotely operable ranges (area 1 range, area 2 range) with different distances from the emergency stop vehicle, and this range is stored and set. The operator authority determination processing unit L101e selects an operator at a position closest to the emergency stop vehicle as an operator that needs to switch the remote operation authority. When the operator is selected, the license information of the operator skill is added as personal information of the selected operator.” (Emphasis added).  


	Wherein it is understood that the operator authorities are in different time zones and “normal time” connotes the claimed time-zone information.

Regarding claim 10 and the limitation the vehicle control system according to claim 1, wherein, in the teleoperation mode, the circuitry: 
transmits a teleoperation request to each of the plurality of teleoperation servers;
receives driving licensing information from each of the plurality of teleoperation servers; and 

“The operator skill (operator's operation level) is managed by license information issued in consideration of education, safety awareness, visual acuity and the like. That is, the operator skill is divided into, for example, “operation level 1”, “operation level 2”, and “operation level 3” based on the license information, and determines whether the remote operation input by the operator is valid or invalid. This is reflected in vehicle operation.


The remote operation input unit M115d is an operation button or the like for inputting a remote operation to which a remote operation authority is given. When the button operation is performed, the remote operation input unit M115d wirelessly transmits to the unmanned driving vehicle via the wireless module M115a. The operator information input unit M115e inputs license information of operator skills for each of the in-route workers W101 to W105 carrying the remote controller M115. The operator information storage unit M115f stores the license information of the operator skill and transmits the position information to the processing system L101 via the wireless module M115a.”.  

Regarding claim 11 and the limitation the vehicle control system according to claim 1, wherein the teleoperation server is associated with a plurality of teleoperation devices; and 
wherein the circuitry receives the one or more vehicular instructions from a teleoperation device of the plurality of teleoperation devices based on the one or more signals rendered on the teleoperation device see:
“As a start command during autonomous driving, (a) Restart after safety confirmation when stopping on the stop line (b) Re-start after confirming safety when stopping for obstacle avoidance with obstacle detected by sensor M101 (c) As a basic function, the vehicle restarts after the traffic permission is given by the green light when the vehicle stops at an intersection with traffic lights. However, the restart after stopping at the cargo handling hall or the restart after manually performed by an operation unit having the authority of the operator.


  In step S7, if it is determined in step S2 that the vehicle cannot travel due to the presence of obstacles on the travel route of the emergency stop vehicle, an operator near the emergency stop vehicle travels manually. The obstacle that hinders the process is removed and the process proceeds to step S8.


  In step S7, if it is determined in step S2 that the vehicle cannot travel due to the presence of obstacles on the travel route of the emergency stop vehicle, an operator near the emergency stop vehicle travels manually. The obstacle that hinders the process is removed and the process proceeds to step S8.” (Emphasis added).  


Claim Rejections - 35 USC § 103

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS and applied to the claims above in view of US 20170057507 A1 to Gordon; Michael S. et al. (Gordon).

Regarding claim 3 Nissan does not appear to expressly disclose, however Gordon teaches in for example the figures below:


    PNG
    media_image12.png
    460
    598
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    688
    987
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    634
    956
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    484
    741
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    812
    634
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    637
    629
    media_image17.png
    Greyscale
the limitations a vehicle control system in figures 1-5 above, wherein the plurality of sensors comprises a second image capturing device in figure 3 sensors 353 and para:
“[0055] In one embodiment of the present invention, determining the type and/or condition of tires on SDVs is performed by image analysis. For example, assume that the sensors 353 shown in FIG. 3 on SDV 302 are on-board cameras aimed at the tires on SDV 302. The nature of the tread, inflation, etc. of the tires is 302.”,

 	configured to capture one or more second images indicating an interior view of the vehicle, 
wherein the circuitry is further configured to: 
detect a presence of a rider at a driver seat of the vehicle based on an analysis of the captured one or more second images in Figure 5 steps 502-504 and paragraphs;
“[0079] After initiator block 502, one or more processors receive an emotional state descriptor for at least one occupant of a self-driving vehicle (SDV), as described in block 504.”,


determine an emotional state of the rider over a time period based on the analysis of the captured one or more second images and detected presence of the rider in para;
“[0080] In one embodiment of the present invention, the emotional state descriptor for the occupant(s) is received from an input device, which receives the emotional state descriptor from the occupant(s). For example, the SDV display 311 within the SDV 302 shown in FIG. 3 may present slider bars, input fields, touch-screen icons, etc. that represent various emotions and their levels in a graphical user interface (GUI), such as GUI 602 depicted in FIG. 6.“  and 


identify the trigger input based on the determined emotional state of the rider to change the current operation mode to the teleoperation mode of the vehicle in Figure 5 step 508 and paragraphs:
“[0087] As described in block 508, one or more processors then issue spatial separation instructions to a control mechanisms controller (e.g., SDV control mechanisms controller 303 shown in FIG. 3) on the SDV to adjust a spacing (spatial separation) between the SDV and the other vehicle based on the 
[0096] In one or more embodiments of the present invention, adjusting the spatial separation between the SDV and another vehicle is partially dependent on the types of vehicles involved. For example, assume that vehicle 202a shown in FIG. 2 has characteristics (e.g., make, model, size, etc.) found in other members of a cohort of vehicles. Assume that this characteristic/trait affects the vehicles' ability to respond to emergency situations (such as obstacles in the road) when operating in autonomous mode. Assume further that historical data shows that these cohort members (e.g., particular makes and models of SDVs) have a history of fewer accidents when a certain minimum spatial separation from other vehicles is maintained at all times. As such, the system (e.g., SDV on-board computer 301 shown in FIG. 3) will automatically maintain this minimum spatial separation between the SDV and other vehicles.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method wherein “the distance between the SDV and the other vehicle is adjusted until the person is comfortable (as indicated by feedback from the person). “ as taught in para:
“[0024] Thus, if a person is uncomfortable with a spacing between the SDV in which he/she is riding and another vehicle, whether for issues caused by irrational emotional factors or rational cognitive factors, then the distance between the SDV and the other vehicle is adjusted until the person is comfortable (as indicated by feedback from the person). This feedback may be textual (e.g., as an input to a display) and/or biometric (e.g., as biometric indicators from biometric sensors), in accordance with various embodiments of the present invention.”. 




Therefore, the results would have been predictable to one of ordinary skill in the art.


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gordon to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the vehicle control system according to claim 3, wherein the plurality of sensors comprises a biometric sensor, and 
wherein the circuitry controls the biometric sensor to determine the emotional state of the rider over the time period see the teachings of Gordon above incorporated herein.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gordon to the prior art of Nissan as explained 

Regarding claim 5 and the limitation the vehicle control system according to claim 3, wherein the circuitry: 
retrieves past driving information associated with the rider based on the detected presence of the rider see Gordon para:
“[0029] In an embodiment of the present invention, a driver profile provides an indication of an SDV occupant's abilities and preferences, including the SDV occupant's (base) emotional state.”; and 
69identifies the trigger input based on the retrieved past driving information to change the current operation mode to the teleoperation mode of the vehicle see Gordon para:
“[0031] In an embodiment of the present invention, occupant profiles are downloaded from smart phones or wearable devices of the occupants. The occupant profiles may indicate a preferred distance (spatial or temporal) between another vehicle and the front, side, or rear of the SDV. However, in a preferred embodiment, the occupant profile indicates an overall emotional trait of the occupant (i.e., one who is a risk taker, one who has trust in technology, one who is mistrustful of new technology, one who is uncomfortable in confined areas, etc.). This overall emotional trait may be derived from a questionnaire, a history of biometric readings, etc. Based on this overall emotion trait, the system adjusts spacing between an SDV in which the occupant is riding and other vehicles, as described herein.”.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Gordon to the prior art of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS in view of US 20170057507 A1 to Gordon; Michael S. et al. (Gordon) as applied to the claims above and further in view of US 20190064805 A1 to Frazzoli; Emilio et al. (Frazzoli).

Regarding claim 12 the combination of Nissan and Gordon above teaches the limitations a teleoperation server to provide teleoperation service, comprising: 
a memory configured to store vehicle information of a plurality of vehicles and teleoperation information of a plurality of teleoperation devices; and 
circuitry, coupled with the memory, to: 
receive a teleoperation request from an information processing apparatus, wherein the teleoperation request includes route information indicating a starting point and a destination point of a journey to be started; 
select a vehicle from the plurality of vehicles based on a first analysis of the received teleoperation request and the stored vehicle information; 

control a communication between the selected vehicle and the selected teleoperation device in the rejection of corresponding parts of the claims above which is/are incorporated herein.
The combination of Nissan above does not appear to expressly disclose 72receiving a response indicating a completion of the journey from the information processing apparatus; and 
calculate a first incentive value for the selected vehicle and a second incentive value for the selected teleoperation device based on the received response.  

Frazzoli teaches in for the example, the figures below:

    PNG
    media_image18.png
    765
    637
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    726
    587
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    733
    566
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    784
    789
    media_image21.png
    Greyscale

And associated descriptive texts including for example:


“[0181] In some instances, the mixed-mode driving server 621 can, through the AV system 601 or device 641, provide positive and 621. In some examples, incentives may be used to discourage passengers from dropping off the AV system at locations where the AV system cannot drive itself autonomously.”


[0185] In some existing transportation systems (such as taxis), a human driver has to be present in a vehicle to manually operate the vehicle. Upon a request, the driver drives the vehicle to a passenger's pickup location, takes the passenger to his destination, and then moves to the next trip or does something else. Such systems are costly because they require a human driver to provide mobility for passengers. The mixed-mode driving system described in this document may remove the limitation by (1) causing the AV system to drive in an autonomous driving mode when there is no occupant on board, and (2) allowing an occupant to drive in a manual driving mode during his trip.


receiving a response indicating a completion of the journey from the information processing apparatus in para [0181] “dropping off the AV system at locations where the AV system cannot drive itself autonomously.”; and 


calculate a first incentive value for the selected vehicle and a second incentive value for the selected teleoperation device based on the received response in para [0181] “incentives may be used to discourage passengers”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method using incentives


Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Nissan would have abilities for the teleoperation mode to be incentivized. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan and Gordon as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 13 and the limitation the teleoperation server according to claim 12, wherein the vehicle information comprises at least one of identification information, availability information, a current geo-location, or registered owner information of the plurality of the vehicles see the teachings of at least Frazzoli above wherein it is understood that in order for the “incentives may be used to discourage passengers from dropping off the AV system at locations where the AV system cannot drive itself autonomously.” Teaches the recited limitations to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan and Gordon as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 14 and the limitation the teleoperation server according to claim 12, wherein the teleoperation information comprises at least one of a current geo-location, time-zone information, availability information, or driving licensing information of the plurality of teleoperation devices see the teachings of Frazzoli above incorporated herein.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan and Gordon as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the teleoperation server according to claim 14, wherein the vehicle information indicates specification information of the plurality of vehicles and the teleoperation information indicates driving capability information of a plurality of human teleoperators associated with each of the plurality of teleoperation devices, and 


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan and Gordon as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 16 and the limitation the teleoperation server according to claim 12, wherein the circuitry selects the teleoperation device from the plurality of teleoperation devices based on the route information in the received request and a geo-location of each of the plurality of teleoperation devices see the teachings of Nissan above with regard to the rejection of corresponding parts incorporated herein.  

Regarding claim 17 and the limitation the teleoperation server according to claim 12, wherein the circuitry calculates the first incentive value and the second incentive value based on at least one of time information of the journey or geo-locations of the selected vehicle and the selected teleoperation device see the teachings of Frazzoli above incorporated herein by reference.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Frazzoli to the prior art combination of Nissan and Gordon as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 18 and the limitation a teleoperation device, comprising: 
a display screen; and 
circuitry, coupled to the display screen, to: 
receive a teleoperation request to provide a driving assistance for a vehicle, 
wherein the teleoperation request include identification information of the vehicle; 
receive one or more signals captured by a plurality of sensors associated with the vehicle; 
control the display screen to display the received one or more signals; 
receive one or more control inputs based on the displayed one or more signals; 
and transmit one or more vehicular instructions to a vehicle control system of the vehicle based on the received one or more control inputs see Nissan Figure 4 above and associated descriptive texts as explained above, which are incorporated here.  


Regarding claim 19 and the limitation the teleoperation device according to claim 18, further comprising a first plurality of control elements, wherein the circuitry is further configured to: 
control the display screen to display a second plurality of control elements based on the identification information of the vehicle included in the received teleoperation request,
receive the one or more control inputs through at least one of the first plurality of control elements or the second plurality of control elements see the teachings of Nissan.  

Regarding claim 20 and the limitation the teleoperation device according to claim 18, wherein the circuitry receives an incentive value from a teleoperation server associated with the vehicle see the teachings of the combination of references as explained above wherein it is understood that Frazzoli teaches inter alia incentives.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018063615 to Nissan provided as Foreign Patent Document Cite No. 1 in the 03/07/2019 IDS in view of US 20170057507 A1 to Gordon; Michael S. et al. (Gordon) as applied to the claims above and further in view of US 20190064805 A1 to Frazzoli; Emilio et al. (Frazzoli) and further in view of US 9494935 B2 to Okumura; Bunyo et al. (Okumura).

Regarding claim 21 while it is considered that the combination of Nissan teaches the quality of viewing the vehicle to select which operator controls the vehicle, the combination of Nissan as explained above does not appear to expressly disclose however Okumura teaches in for example Col. 9, lines 40+:
“(30) In another example implementation, the vehicle 200 can be equipped with a cognitive radio that can measure quality metrics of available networks (such as bandwidth, network speed, reliability, etc.) so that the computing device 100 can search and lock onto the optimal communication networks in terms of quality-of-service (QoS) and bandwidth capabilities. The computing device 100 can also utilize the driver's mobile phone to engage in its search for the optimal communication networks.” 

wherein the circuitry is further configured to: 
determine at least one of a channel quality or a reception strength of signals associated with the one or more vehicular instructions from a first base station associated with the vehicle control system; 
continue, in the teleoperation mode, control of the at least one component of the vehicle in a case the at least one of the channel quality or the reception strength of the signals is higher than a determined threshold; and Page 10 of 22Application No. 16/295,229 Reply to Office Action of September 17, 2020 
determine a second base station in a case where at least one of the channel quality or the reception strength of signals is lower than the determined threshold, wherein the first base station and the second base station are at a same geo-location wherein it is understood that “so that the computing device 100 can search and lock onto the optimal communication networks in terms of quality-of-service (QoS) and bandwidth capabilities” connotes the claimed limitations. Page 11 of 22  

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the best quality of service would be obtained and bandwidth would be conserved (see Okumura Abstract). 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Okumura to the prior art combination of Nissan as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210311

/BEHRANG BADII/Primary Examiner, Art Unit 3665